Citation Nr: 0803184	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a partial 
lateral meniscectomy of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to 
February 1986.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an increased rating for the 
veteran's service-connected right knee disability.  In 
November 2007, the veteran's representative filed a motion to 
advance the veteran's appeal on the docket.  That motion was 
granted in January 2008.  

The statement of the case was sent to the veteran in 
October 2005.  In January 2006, the veteran was notified that 
his appeal had been certified to the Board and that pursuant 
to 38 C.F.R. § 20.1304 (2007), he had 90 days in which to 
submit additional evidence to the Board.  In addition, that 
letter notified him that if he waited more than 90 days to 
send the Board additional evidence, he must explain to the 
Board in writing why he could not send that evidence on time 
and it would be up to the Board to determine whether to 
accept the evidence.  

After the 90 days had expired, the veteran submitted the 
following additional evidence to the Board:  November 2006 
letter from the veteran; April 2007 letter from the veteran; 
July 2007 letter from the veteran; and a November 2007 letter 
from Dr. Oryhon.  Since, as discussed in the REMAND portion 
of the decision below, the appeal is being remanded for 
further development and readjudication, the RO/AMC will 
undertake the initial consideration of this evidence.  

The veteran's statements received by VA in July 2007 and in 
April 2007 emphasize how his right knee disability prevents 
him from working and from finding a job.  His orthopedic 
surgeon's November 2007 letter also states that he is unable 
to hold a job.  These statements may be construed as an 
informal claim for temporary total rating due to 
convalescence or for a total rating for compensation purposes 
due to individual unemployability (TDIU).  The Board notes, 
however, that in his July 2007 letter, the veteran refers to 
having received 100 percent disability compensation for a 
year.  This may indicate that a temporary claims file may 
exist at the RO and these claims have already been addressed.  
Since it is not possible to determine from the claims file 
before the Board whether that is so, these matters are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The most recent medical information in the claims file 
concerning the veteran's service-connected right knee 
disability is from January 2005.  Yet, there is evidence that 
after that date, the veteran had surgery for a total knee 
replacement.  A decision on a claim for an increased rating 
must reflect the veteran's current condition.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (in a claim for an increased 
rating, the present level of the disability is of primary 
concern).  

The veteran's representative asked that if the maximum rating 
could not be assigned by the Board that the case be remanded 
so that the current medical records could be obtained and 
another examination be conducted.  Accordingly, the RO/AMC 
should make arrangements to obtain the veteran's VA treatment 
records dated from January 2005, and schedule the veteran for 
a compensation and pension examination to determine the 
current severity of his right knee disability.  

In addition, since the veteran has not been given notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be provided to him.  



Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements to obtain the 
veteran's treatment records for his right 
knee disability from the VA Tennessee 
Valley healthcare system, dated since 
January 2005.  

3.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the current severity of his 
partial lateral meniscectomy of the right 
knee.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
reports.  Any indicated studies should be 
performed.  The examination reports must 
provide complete rationale for all 
opinions.  

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



